SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 21, 2015 HAMILTON BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35693 46-0543309 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 501 Fairmont Avenue, Suite 200, Towson, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (410) 823-4510 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 21, 2015, Russell K. Frome provided notice to Hamilton Bancorp, Inc. (the "Company") and its wholly owned subsidiary, Hamilton Bank (the "Bank"), of his retirement as a director of the Company and the Bank effective December 21, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HAMILTON BANCORP, INC. DATE:December 21, 2015 By: /s/ Robert A. DeAlmeida Robert A. DeAlmeida President and Chief Executive Officer
